Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 16, 2018

                                       No. 04-18-00447-CR

                                      Raul Daniel NORRIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9017
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER

        The court reporter’s record was due October 10, 2018, but was not filed. On the due
date, the reporter, Ms. Minnie Cadena, filed a notification of late record stating the record was
not filed because appellant has not paid or made arrangements to pay the reporter’s fee to prepare
the record and that appellant is not entitled to the record without paying the reporter’s fee for
preparing the record. Appellant has retained appellate counsel. Accordingly, we ordered
appellant to provide written proof to this court on or before October 22, 2018, that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to have the reporter’s record furnished without charge. See TEX. R. APP. P.
20.2. We advised appellant that if he failed to respond within the time provided, his brief would
be due in this court on or before November 13, 2018, and the court would only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See id. R. 37.3(c).

        After Ms. Cadena filed her notification of late record, a second court reporter, Ms. Maria
E. Fattahi, also filed a notification of late record stating the record was not filed because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
that appellant is not entitled to the record without paying the reporter’s fee for preparing the
record.

        Accordingly, and in conjunction with our prior order, we ORDER appellant to provide
written proof to this court on or before October 22, 2018 that either: (1) the reporter’s fee has
been paid or arrangements have been made to pay the reporter’s fee with regard to Ms. Fattahi’s
portion of the record; or (2) appellant is entitled to have the reporter’s record furnished without
charge. See TEX. R. APP. P. 20.2. If appellant fails to respond within the time provided,
appellant’s brief will be due in this court on or before November 13, 2018, and the court
will only consider those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See id. R. 37.3(c).

        In sum, on or before October 22, 2018, appellant must provide written proof to this court
on or before October 22, 2018, that he has paid the reporter’s fees due to Ms. Cadena and Ms.
Fattahi, or that he is entitled to the record without charge. If appellant does not respond as
provided in this order and our order of October 15, 2018, his brief will be due in this court on or
before November 13, 2018, and we will consider only the issues or points in the brief that do not
require a reporter’s record for a decision.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporters, Minnie Cadena and Maria E. Fattahi.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court